Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 1 of 31




                  EXHIBIT I
        Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 2 of 31

                                                                                                 US 20020057691A1
(19) United States
(12) Patent Application Publication (10) Pub. No.: US 2002/0057691A1
       Enoki et al.                                                                           (43) Pub. Date:                May 16, 2002
(54) LABEL, SWITCHING ROUTER                                                           (57)                   ABSTRACT
(76) Inventors: Tohru Enoki, Fukuoka (JP); Yoshio
                         Aoyagi, Fukuoka (JP); Yuji Oohara,                            In a label switching router placed at one end of an LSP set
                         Fukuoka (JP)                                                  by using CRLDP, a bidirectional LSP setup TLV preparing
                                                                                       portion prepares a bidirectional LSP setup TLV included in
         Correspondence Address:                                                       a bidirectional Setup label request message transmitted in an
         ROSENMAN & COLIN LLP                                                          up direction to a label Switching router placed at the other
         575 MADSON AVENUE                                                             end of the LSP based on an external bidirectional LSP setup
         NEW YORK, NY 10022-2585 (US)                                                  request accepted by a bidirectional LSP Setup accepting
                                                                                       portion, a bidirectional LSP setup TLV analyzer analyzes the
(21) Appl. No.:                 09/818,352                                             bidirectional LSP setup TLV in the message when the
(22) Filed:        Mar. 27, 2001                                                       message is received from the label Switching router at the
                                                                                       other end, a bidirectional LSP processor performs an LSP
(30)        Foreign Application Priority Data                                          Setup request in a down direction as opposed to the up
                                                                                       direction based on the analyzed result by the bidirectional
  Nov. 15, 2000 (JP)...................................... 2OOO-34-8004                LSP Setup TLV analyzer, and an explicit route preparing
                                                                                       portion prepares an explicit route on which a router to be
                       Publication Classification                                      relayed in the down direction is prescribed, based on an
                                                                                       explicit route preparing request from the bidirectional LSP
(51) Int. Cl." ..................................................... H04L 12/28        processor and notifies the prepared route to the bidirectional
(52) U.S. Cl. .............................................................. 370/392   LSP processor.


                                                  S1 BIDIRECTIONAL LSP SETUP REQUEST                               100 LSR
                                                                            60 MPLS PROCESSOR
                                                                             EXPLICT ROUTE
                                                                               PREPARING
                                                                               PORTION 10
                                                           BDIRECTIONALLSP
                                                           SETUPFUNCTION
                                                           PRESENCEABSENCE                               SEQUEST/
                           BDIRECTIONAL                    IDENTIFICATION
                              LSP SETUP                    ST
                             ACCEPTING                                                                     LABEL REQUEST/
                                           N
                                                                                                           NOTIFICATION
                  MESSAGE                                S8 DOWN DIRECTION                                  S5
                                                               LSP SETUP                BDRECTIONAL
             REQUESTS2                                         REQUEST                  LSP PROCESS
                                                                                        REQUES
                               MESSAGE                                    MessAGBREER
                           TRANSMITTER
                                    21
                            BDIRECTIONAL                                                                                   SWITCH
                            LSP SETUPTLV                                       BDIRECTIONAL                               SETTING
                             PREPARING                                           LSP SETUP
                              PORTION                                          TLWANALYZER                                PORTION
                                                                                                            S6 LABEL SETTING

                    MESSAGE
                    TRANSMISSIONS3                                          S4 MESSAGE RECEPTION
                    (UP DIRECTION:                                               (DOWN DIRECTION)
                    INCLUDING TL

                                  COMMUNICATION LINE 70
   Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 3 of 31


Patent Application Publication May 16, 2002 Sheet 1 of 19                            US 2002/0057691 A1

                                                FIG.

                                  SI BIDIRECTIONALLSP SETUPREQUEST                   OOLSR
                                                60 MPLSPROCESSOR
                                                  EXPLICT ROUTE
                                                    PREPARING
                                                    PORTION 10
               ACCEPTING PORTION REQUESTIRESPONSE
                                 BDIRECTIONALLSR OF             S10

                  BIDIRECTIONAL
                                      SETUPFUNCTION
                                      PRESENCEIABSENCE
                                      IDENTIFICATION
                                                               EXPLICIT E.EQUEST
                                                               PREPARING
                                                               NOTIFICATIO
                     LSP SETUP
                    ACCEPTING                      BIDIRECTIONAL
                                                  LSP PROCESSOR              LABEL REQUEST/
             MESSAGE                 S8 DOWN DIRECTION          S9
                                                                             Ng|FICATION
                                         SPSETUP              BDIRECTIONAL
           REQUESTS2                    REQUEST               LSP PROCESS
                                                                    S
                                                              R
                   MESSAGE
                 TRANSMITTER
                                               Message RECEIVE
                       21                                81
                  BDIRECTIONAL                                                            SWITCH
                  LSP SETUPTLV                     BIDIRECTIONAL                         SETTING
                    PREPARING                        LSP SETUP
                     PORTION                       TLWANALYZER
                                                                                         PORTION
                                                                                S6 LABEL SETTING

              MESSAGE
              TRANSMISSIONS3                    S4 MESSAGE RECEPTION
              (UP DIRECTION:                        (DOWN DIRECTION)
              INCLUDING TL

                       COMMUNICATIONLINE 70




                                               FIG.2



                         LSR 1.                                         LSR 3
                        (BIOIREC                                       (BIDREC.
                       TIONAL LSP                                     TIONAL LSP
                         SETUP                                          SETUP
                       FUNCTION)                                      FUNCTION)
        TERMINALA                                                                  TERMINAL B
   Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 4 of 31


Patent Application Publication May 16, 2002 Sheet 2 of 19      US 2002/0057691 A1


                                      FIG.3




                        INQUIRE OF
                    BIDIRECTIONAL SP
                       PROCESSOR 6              S100
                   PRESENCEABSENCE OF
                    BIDIRECTIONALSP
                SETUP FUNCTION AT EXIT LSR



                  ANY BIDIRECTIONAL LSP
                    SETUP FUNCTION?

                                                                       S130
                                                            NOTEY
                     LABEL REQU EST                BIDIRECTIONAL LSP
                 MESSAGE TRANSMISSION                   SETUP
                    FROMMESSAGE                       DISABLE TO
                    TRANSMITTER. 20                    OUTSIDE




                                FIG.4

                     FORES
                        tSRWTHQ.EBIEERECTIONAE
   Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 5 of 31


Patent Application Publication May 16, 2002 Sheet 3 of 19   US 2002/0057691 A1



                                 FIG.5




                 REQUEST VENDOR-PRIVATE TLV                       S200
                       PREPARATION FROM
                    BIDIRECTIONAL LSP SETUP
                    TLW PREPARING PORTION 21


                 TRANSMIT UP DIRECTION LABEL                        S210
                         REQUEST MESSAGE
   Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 6 of 31


Patent Application Publication May 16, 2002 Sheet 4 of 19                 US 2002/0057691 A1

                                            FIG.6
            0                 1.                2                 3
            O 1 2 34 5 6 7 89 0 1 2 3 4 56 7 89 0 1 2 3 45 6 7 89 O

                     TYPE (0x3E00)                             LENGTH
                                         WENDOR ID

                                      SOURCE ADDRESS

                                      DESTINATION ADDRESS
  DATA

                    SOURCE PORT NO.                    DESTINATION PORT NO.




                                           FIG.7




               REQUEST VENDOR-PRIVATE TLV               S300
                     ANALYSIS FROM
                 BIDIRECTIONAL LSP SETUP
                     TLW ANALYZER 31



                  ANY DOWN DIRECTION LSP
                    SETUPINFORMATION?
                                                                                    S330
                                                          REQUEST LABEL       PNG
                 REAL | || Si:S
                    BIDIRECTIONALLSP                      FROMMPLS PROCESSOR 60
                      PROCESSOR: 61
   Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 7 of 31


Patent Application Publication May 16, 2002 Sheet 5 of 19               US 2002/0057691 A1

                                     FIG.8

                    START



                  HAS LABEL
            MAPPING MESSAGE BEEN
                TRANSMITTED
                                       SETWENDOR-PRIVATE TLW IN
                                            LABELMAPPING
                                               MESSAGE


                                             REQUESTLABEL
                                           MAPPNG MESSAGE
                                          TRANSMISSION FROM
                                          MPLS PROCESSOR 60

                              S430
                             M           (LABEL MAPPING MESSAGE TRANSMISSION)
                                             N
                                                                               S480
                         Y                               REQUEST EXPLICIT
                                                         ROUTEPREPARATION
                                                        FROM EXPLICT ROUTE
                                                        PREPARING PORTION 62


               SET EXPLICITROUTE                 S440
          NFORMATION TO EXPLICT ROUTE
          TLWN DOWN DIRECTION LABEL
               REQUEST MESSAGE

                                                 S450
          REGISTER UP & DOWN LSP IDN
          SPD CORRESPONDENCE TABLE



            HOLD FLOW INFORMATION                 S460
             INCLUDED IN VENOOR
           PRIVATE TLW OF UPDRECTION
             LABEL REQUEST MESSAGE

               REQUEST LSP SETUP          S470
                FROM ISP SETUP
             ACCEPTING PORTION 10
   Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 8 of 31


Patent Application Publication May 16, 2002 Sheet 6 of 19                US 2002/0057691 A1

                                           FIG.9
              O                 l                      2
              o' 2 3 4 5 6 789 0 1 2 3 4 5 6 789 0 1 2 3 4 5 6 78 901
                        TYPE (0x3EO2)                           LENGTH
                                           WENDOR ID




                                           FIG.10
              O                                            2                  3
              0 1 2 3 4 5 6 789 0 1 2 3 4 5 6 789 0 1 2 3 4 5 6 78 9 O
             loo    PATH WECTOR(0x0104)                        LENGTH
                                          LSR ID 1
    Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 9 of 31


Patent Application Publication May 16, 2002 Sheet 7 of 19                   US 2002/0057691 A1

                                                FIG.12




         TERMINALA                                                                   TERMINALB




                                               FIG.13
               O                      1.                    2                    3
                   0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 789 0 1 2 3 4 56 7 89 O




       DATA
                           SOURCE PORT NO.                DESTINATION PORT NO.


              AN                           TRAFFIC PARAMETERS TLW                     M
   Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 10 of 31


Patent Application Publication May 16, 2002 Sheet 8 of 19                  US 2002/0057691 A1

                                         FIG.14

                             START


                            HAS LABEL
                     MAPPING MESSAGE BEEN
                         TRANSMITTED
                                                 SET VENDOR-PRIVATE TLV IN
                                                       LABELMAPPING
                                                         MESSAGE


                                                      REQUESTLABEL
                                                     MAPPING MESSAGE
                                                    TRANSMISSION FROM
                                                    MPLS PROCESSOR 60

                                         S430
                                      M            (LABEL MAPPING MESSAGE TRANSMISSION)
                                                      N
                      ANY EXPLICIT ROUTEP                                             S480

                                                                  REQUEST EXPLICIT
                                                                 ROUTEPREPARATION
                                                                 FROMEXPLICIT ROUTE
                                                             PREPARING PORTION 62

                       SET EXPLICIT ROUTE               S440
                  INFORMATION TO EXPLICT ROUTE
                      TLWINDOWN DIRECTION
                     LABEL REQUEST MESSAGE

                                                          S450
                   REGISTER UP & DOWN LSPIDIN
                   LSP ID CORRESPONDENCE TABLE


                HOLD FLOW INFORMATION INCLUDED                    S460
                   IN VENDOR-PRIVATE TLW OF UP              M
                DIRECTION LABEL REQUEST MESSAGE


                  SET QoS INFORMATION TO TRAFFIC                 S465
                PARAMETERS TLW OF DOWNEDIRECTION
                      LABEL REQUEST MESSAGE


                 REQUEST LSP SETUP FROM LSP SETUP
                                                                 S470
                       ACCEPTING PORTION 10
   Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 11 of 31


Patent Application Publication May 16, 2002 Sheet 9 of 19               US 2002/0057691 A1

                                       FIG.15
     TERMINAL A       1.                                         3    TERMINALB



           (EXTERNAL REQUEST
           SETUP 1 Mbps LSP
           BETWEENTERMINALS
            “A” AND “B”

                     S21 LABEL REQUEST
                           MESSAGE          S22 LABEL REQUEST
                                                MESSAGE
                           WENDOR-PRVATE
                                TLV           VENDOR-PREWATE
                           BIDIRECTIONAL            TLV
                               SETUP          BDRECTIONAL                 e.        S23
                             B=A 1 Mbps           SETUP
                                                B=9A 1 Mbps
                                                                      STOREBDIRECTIONAL
                                                                            LSPD
                                                                      CORRESPONDENCE &
                                             S24 LABELMAPPING             SETUPDOWN
                     S25 LABEL, MAPPING          MESSAGE                DIRECTIONLSPAT
                          MESSAGE                                    DESIGNATED BANDWDTH
                                                WENDOR-PRIVATE
                           WENDOR-PRIVATE
                                TLV             ACCEPT SETUP
                           ACCEPTSETUP
                                            S26 LABEL REQUEST
                     S27 LABEL REQUEST          MESSAGE
                           MESSAGE
                     S28 LABELMAPPENG
                         MESSAGE            S29 LABELMAPPING
                                                MESSAGE
   Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 12 of 31


Patent Application Publication May 16, 2002 Sheet 10 of 19              US 2002/0057691 A1

                                        FIG.16




      TERMINALA                                                             TERMINALB




                                       FIG.17

              O                                       2                     3.
              0 1 2 3 4 5 6 7 8 9 O 1 2 3 4 5 6 7 89 O 1 2 3 4 5 6 7 8 9 O

                       TYPE (0x3E00)                        LENGTH
                                         WENDOR ID

                                         SOURCE ADDRESS

                                         DESTINATION ADDRESS



      DATA
                  Poo. I
                    SOURCE PORT NO.                  DESTINATION PORT NO.


             ex               EXPLICIT ROUTE PARAMETERS TLV                      MY
   Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 13 of 31


Patent Application Publication May 16, 2002 Sheet 11 of 19         US 2002/0057691 A1

                                         FIG.18


                                                            S120
                          REQUESTUPDIRECTION LABELREQUEST
                           MESSAGE TRANSMISSION FROMMESSAGE
                                     TRANSMITTER. 20




                                       FIG.19

             O                  1.                 2                   3
             O 1 2 3 4 5 6 78 9 0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 78 9 O
                    TYPE (0x3EOl)                       LENGTH
                                       WENDOR ID


           1a-                          DATA                               Mr.
   Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 14 of 31


Patent Application Publication May 16, 2002 Sheet 12 of 19                   US 2002/0057691 A1


                                    FIG.20


                  START

                                  S500
                HAS LABEL
          MAPPING MESSAGE BEEN
             TRANSMITTED               N
                                                                   S510
                       Y         S530        servenpoRPIVATÉny IN
             RETRIEVE DOWN                         LARESENG
             DIRECTION LSP ID
                                  S540                                S520
                                                                M
        SET DOWN DIRECTION LSP ID IN                REQUESTLABEL
           DOWNDIRECTION LABEL                    MLAPPNG MESSAGE
             REQUEST MESSAGE                      TRANSMISSION FROM
                                                  MPLS PROCESSOR 60
                                    S550
        SETCHANGED INFORMATION IN
            UPDIRECTION LABEL                 (LABELMAPPING MESSAGE TRANSMISSION)
         REQUEST MESSAGETODOWN
          DIRECTION LABEL REQUEST
                  MESSAGE


            REQUEST LSP SETUP              S560
             FROMLSP SETUP
          ACCEPTING PORTION 10
   Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 15 of 31


Patent Application Publication May 16, 2002 Sheet 13 of 19                    US 2002/0057691 A1


                                       FIG.21

      TERMINALA
                                              2                              TERMINALB
                     LSR                    LSR                      LSR

             EXTERNAL REQUEST
             CHANGE TO 3 Mbps LSP
             BETWEEN TERMINALS
              “A” AND “B”

                        S31 LABEL REQUEST
                            MESSAGE           S32 LABEL REQUEST
                                                    MESSAGE
                           WENDOR-PRIVATE
                                TLV                WENDOR-PRIVATE
                                                        TL
                              CHANGE
                           BIDIRECTIONAL           BIDIRECTIONAL
                               SETUP                   SETUP
                                                     B-A 3Mbps
                                                                           LEA) DOWN DIRECTION
                                                                           LSP BY LSP ID
                                                                           CORRESPONDENCE &
                                                  S34 LABELMAPPING         REQUEST CHANGEAT
                        S35 LABELMAPPING              MESSAGE              DESIGNATED
                             MESSAGE                                       BANDWTDTH
                                                    WENDOR-PRIVATE
                           WENDOR-PRIVATE                 TLV
                                TLV                 ACCEPTSETUP
                           ACCEPTSETUP
                                              S36 LABEL REQUEST
                        S37 LABEL REQUEST           MESSAGE
                           MESSAGE
                        S38 LABELMAPPING
                            MESSAGE               S39 LABEL, MAPPING
                                                      MESSAGE
   Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 16 of 31


Patent Application Publication May 16, 2002 Sheet 14 of 19            US 2002/0057691 A1

                                      FIG.22


                                                      S140
                         REQUEST UP DIRECTION LABEL
                        RELEASE MESSAGE TRANSMISSION
                         FROMMESSAGE TRANSMITTER2O




                                      FIG.23



                          REQUEST VENDOR-PRIVATE TLV
                                                                      S200
                      PREPARATION FROM BIDIRECTIONAL LSP
                        SETUP TLW PREPARING PORTION 21


                         TRANSMIT UP DIRECTION LABEL              S220
                              RELEASE MESSAGE




                                      FIG.24
            O                                     2                          3
            O 1 2 3 4 5 6 78 9 0 1 2 3 4 5 6 78 9 O 1 2 3 4 5 6 7 8 9 O 1

                      TYPE (0x3E03)                          LENGTH
                                      WENDOR ID
   Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 17 of 31


Patent Application Publication May 16, 2002 Sheet 15 of 19           US 2002/0057691 A1


                                      FIG.25


                                                        S300
                         REQUEST VENDOR-PRIVATE TLV
                       ANALYSISFROM BIDIRECTIONAL LSP
                            SETUPTLWANALYZ.E.R. 31

                                                 S310
                                 ANY DOWN
                           DIRECTION LSP DELETION
                               INFORMATION?



                          REQUEST BIDIRECTIONAL LSP
                       PROCESS FROM BIDIRECTIONAL LSP
                                PROCESSOR: 61




                                                        S600


                                                               S60
                           SETDOWNDIRECTION LSP ID
                            IN DOWN DIRECTION LABEL
                               RELEASE MESSAGE


                               REQUEST LSP DELETION
                                  FROMSP SETUP
                               ACCEPTING PORTION O
   Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 18 of 31


Patent Application Publication May 16, 2002 Sheet 16 of 19                   US 2002/0057691 A1

                                         FIG.27

      TERMINALA
                                            2                    a     TERMINALB


            EXTERNAL REQUEST
           REQUEST BIDIRECTIONAL
           LSP DELETION BETWEEN
           TERMINALS "A" AND “B”

                      S4 LABEL RELEASE
                         MESSAGE           S42 LABEL RELEASE
                                                MESSAGE                              S43
                        WENDOR-PRIVATE
                             TLV                WENDOR-PRIVATE
                         BDRECTIONAL                 TLV             LEAD DOWN DIRECTION
                            DELETION            BDIRECTIONAL         LSP BY LSP ID
                                                  DELETION           CORRESPONDENCE &
                                                                     REQUEST DELETION
                                            S44. LABEL RELEASE
                       S45 LABEL RELEASE         MESSAGE
                           MESSAGE
   Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 19 of 31


Patent Application Publication May 16, 2002 Sheet 17 of 19     US 2002/0057691 A1


                                   FIG.28

                                PRIOR ART
                                                  SOFTWARE
                                                 PROCESSING




                                    FIG.29

                                                  HARDWARE
                                                  PROCESSING


    LAYER 3
    LAYER 2.5
    LAYER 2
    LAYER
   Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 20 of 31


Patent Application Publication May 16, 2002 Sheet 18 of 19               US 2002/0057691 A1

                                         FIG.30
                  100 LSR                        102                  105



                             10.                                       06
     INCOMING         LINE              SWITCH                                   OUTGOING
       LABEL        NTERFACE                                                       LABEL




                                         FIG.31

                                   PRIOR ART
                       S1 LSP SETUP REQUEST                        100 LSR
                                   60 MPLS PROCESSOR,



                 LSP SETUP
                 ACCEPTING
                  PORTION
                                                        LABEL REQUEST/
                                                        NOTIFICATION
                                                          S5
                                                                   LABEL
                                                                 MANAGER
                 MESSAGE                MESSAGE         LE, SETTING                40
                TRANSMITTER             RECEIVER                              SWITCH
                                                                          SETTING
                                                                              PORTION


    MESSAGE TRANSMISSION                S4 MESSAGE RECEPTION                           200
                       S3
                                                          au--------------a      LSR
                COMMUNICATION LINE 70
   Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 21 of 31


Patent Application Publication May 16, 2002 Sheet 19 of 19      US 2002/0057691 A1

                                       FIG.32

      ATM-LSRA                               ATM-LSRB
    (BIDIRECTIONAL)                 (UNIDIRECTIONAL)
                 LABEL REQUEST MESSAGE
                   (ENABLED SIMULTANEOUS
                       ALLOCATION OF
                     SYMMETRICAL FEC)
                 LABELMAPPING MESSAGE                   (VI)
      S32      (SIMULTANEOUS ALLOCATION OF              SIMULTANEOUS ALLOCATION
                  LABEL & SYMMETRICAL FEC)              EXAMPLE OF THE SAME LABEL
     Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 22 of 31


US 2002/0057691 A1                                                                                             May 16, 2002


            LABEL, SWITCHING ROUTER                               Setup accepting portion 10, a message transmitter 20, and a
                                                                  message receiver 30 are provided in the MPLS processor 60.
         BACKGROUND OF THE INVENTION
                                                                   0013. It is assumed that an LSR 200 whose arrangement
                                                                  is the same as that of the LSR 100 is connected to the end
 0001) 1. Field of the Invention
                                                                  of the communication line 70, and the LSP is to be set up
 0002 The present invention relates to a Label Switching          between the LSRs 100 and 200.
Router (hereinafter abbreviated as LSR), and in particular to      0014 When accepting an external LSP setup request S1
a label Switching router placed at an end of an LSP (Label        at the LSP setup accepting portion 10, the MPLS processor
Switched Path).                                                   60 of the LSR 100 performs a label request message
 0003 2. Description of the Related Art                           transmission S3 to the communication line 70 from the
                                                                  message transmitter 20 by instructions S2 of the LSP setup
 0004 FIG. 28 shows a state in which a prior art router           accepting portion 10.
performs a packet transfer process by a Software processing
in the layer 3 by referring to a destination address. An IP        0015. At the LSR 200 on the message reception side, its
packet P1 transmitted from an entrance router 1 reaches an        own message receiver 30 performs a label request message
exit router 3 through a middle router 2.                          reception S4 from the communication line 70. The MPLS
                                                                  processor 60 performs a label request S5 from the label
 0005. On the other hand, FIG.29 shows a packet transfer          manager 50, and receives a notification S5 of a label to be
process by LSR's 1-3 which are routers used for MPLS              allocated by the label manager 50. The label is notified to the
(Multi Protocol Label Switching). The MPLS allocates 20           LSR 100 which is the source of the label request message by
bits label to an IP communication traffic designated by an        a label mapping message at the message transmitter 20.
FEC (Forwarding Equivalence Class), thereby enabling
Switching by a hardware processing by a fixed length label         0016. At the source LSR 100 which has received the label
(Shim header) in the layer 2.5. The MPLS is a technology for      notification in the label mapping message, the MPLS pro
transferring a packet at a high Speed.                            cessor 60 performs a label setting S6 to the Switch setting
                                                                  portion 40.
 0006. As shown in FIG. 29, a label “a” is attached to an
IP packet P1 at an entrance LSR 1, so that the IP packet P1        0017. The MPLS automatically establishes a best effort
is transmitted to a middle LSR 2. At the middle LSR 2, the        type LSP by cooperating with the existing routing protocol.
label “a” of the IP packet P1 is replaced with a label “b', so    The LSP is a unidirectional path, so that two independent
that the IP packet P1 is transmitted to an exit LSR3. In this     LSP's are required to perform a bidirectional communica
case, the label “a” assumes an incoming label, and the label      tion.
“b' assumes an outgoing label at the middle LSR 2. At the          0018. However, in the prior art MPLS, only a single
exit LSR 3, the label “b' is deleted, thereby obtaining the       unidirectional LSP can be set with a single operation.
original IP packet P1.                                            Therefore, in order to perform the bidirectional communi
 0007 Also, FIG. 30 shows an arrangement of a general             cation between the apparatuses, it is necessary for a man
LSR, in which an LSR 100 is composed of line interfaces           agement person to perform the LSP setup at two LSP’s
101 and 106, a CPU 102, a switch 103, an LSI 104 for              which assume the entrances of each LSP respectively, or for
retrieval, a memory 105, and a memory 107 for a retrieval         an external database Server which grasps the entire network
table. The LSR's 1-3 in FIG. 29 have the same arrangement.        to request the LSP setup from the two LSR's which assume
                                                                  the entrances of each LSP, resulting in problems as follows:
 0008. The CPU 102 in the LSR 100 realizes an MPLS                   0019 (1) In case the LSP setup operation is performed
function by using various data held in the memory 105.                    at the two LSR's which assume the entrances, it is
 0009. In operation, the frame (e.g. label “a” is attached as             necessary to perform an up direction LSP Setup and a
incoming label) received from the line through the line                   down direction LSP setup respectively. Since it takes
interface 101 is sent to the Switch 103. The Switch 103                   time to establish a bidirectional LSP, a real-time opera
inquires of the retrieving LSI 104 the outgoing label corre               tion can not be performed.
sponding to the incoming label. The retrieving LSI 104               0020 (2) In case the external database server is used,
determines the outgoing label (e.g. label “b”) referring to the           a database amount Swells in proportion to the network
retrieval table set by the CPU 102 and held in the memory                 Scale, So that a memory amount and the load of the
107 for the retrieval table.                                              Server increase. Since it is required that information is
                                                                          notified from each LSR to the server, the load of the
 0010) The switch 103 transmits the frame, to which the                   network also increases. Furthermore, it takes more time
label “b” notified from the retrieving LSI 104 is attached as             to prepare the database as the network Scale becomes
an outgoing label, to the line through the line interface 106.            larger, So that a real-time operation for Starting the
 0011. It is necessary that the correspondence between the                bidirectional communication is missed.
incoming label and the outgoing label is preset and the LSP        0021. As a solution for such problems, a bidirectional
is set up (established) in order that the LSR performs the        LSP Setup method has been proposed in the "packet relaying
above-mentioned operation. Such an LSP setup process will         apparatus of the Japanese Patent Application Laid-open
now be described referring to FIG. 31.                            No.11-150634 (hereinafter, referred to as a PAA apparatus)
 0012. In FIG. 31, the LSR 100 connected to a commu               by the applicant of the present invention.
nication line 70 is composed of an MPLS processor 60, a            0022. This method is characterized in that an available
label manager 50, and a switch setting portion 40. An LSP         range and a directionality (direction) of a label are deter
     Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 23 of 31


US 2002/0057691 A1                                                                                       May 16, 2002


mined by a negotiation with an adjoining packet relaying        Sary that all of the relaying apparatuses within the network
apparatus, a label distribution protocol processor for allo     are replaced with ones having the function of the PAA
cating the label to a forwarding equivalence class treats a     apparatus, So that the introducing cost Steeply rises espe
unidirectional forwarding equivalence class and another         cially in case of a large-scale network.
forwarding equivalence class opposite in direction to the
former forwarding equivalence class as a single bidirectional              SUMMARY OF THE INVENTION
forwarding equivalence class, and allocates the label to the     0033. It is accordingly an object of the present invention
bidirectional forwarding equivalence class.                     to provide a label Switching router placed at an end of an
 0023 FIG. 32 shows a simultaneous allocation example           LSP set by using CRLDP which automatically establishes a
of the same label between ATM-LSRA and ATM-LSRB                 pair of bidirectional LSPS by making use of an existing
which are adjoining LSR's in the PAA apparatus (partially       network with a single operation.
omitted).                                                        0034. In order to achieve the above-mentioned object, a
 0024 Firstly, the ATM-LSRA includes information                label Switching router according to the present invention
indicating that a Symmetrical FEC can be simultaneously         comprises: a bidirectional LSP Setup accepting portion for
allocated in a label request message S31 transmitted to the     accepting an external bidirectional LSP Setup request, a
ATM-LSR B. The ATM-LSR B includes a label allocated             bidirectional LSP Setup TLV preparing portion for preparing
to the ATM-LSR A and information indicating that the            a bidirectional LSP setup TLV included in a bidirectional
simultaneous allocation of the symmetrical FEC has been         Setup label request message transmitted in an up direction to
performed in a label mapping message S32 transmitted to         a label Switching router placed at another end of the LSP
the ATM-LSR A.                                                  based on the bidirectional LSP setup request, a bidirectional
                                                                LSP setup TLV analyzer for analyzing the bidirectional LSP
 0.025 Thus, it becomes possible to set up a pair of            Setup TLV in the message when the message is received
bidirectional LSP’s with a single operation by the ATM          from the label Switching router at the other end, a bidirec
LSR A.                                                          tional LSP processor for performing an LSP setup request in
 0026. However, since the PAA apparatus is characterized        a down direction as opposed to the up direction based on the
by the label allocation method of the adjoining packet          analyzed result by the bidirectional LSP setup TLV analyzer,
relaying apparatuses, it is necessary for all of the LSR'S      and an explicit route preparing portion for preparing an
existing on the route of the LSP to be provided with such a     explicit route on which a router to be relayed in the down
label allocation function.                                      direction is prescribed, based on an explicit route preparing
                                                                request from the bidirectional LSP processor, based on the
 0027. On the other hand, apart from the above-mentioned        CRLDP, and for notifying the prepared route to the bidirec
problems (1) and (2), the necessity of a quality of Service     tional LSP processor.
guarantee (hereinafter, occasionally abbreviated as QoS
guarantee) in the IP communication network has been rap          0035 FIG. 1 shows a label switching router 100 placed
idly increasing recently by the appearance of VOIP (Voice       at an end of an LSP (not shown) as a Schematic arrangement
Over IP) and RTP (Real-time Transport Protocol).                of the present invention according to claim 1. According to
                                                                the present invention, in addition to the arrangement of the
 0028. As a technology for providing the QoS guarantee          prior art label Switching router 100 shown in FIG. 31, a
for the MPLS, CRLDP (Constraint-based Routing Label             bidirectional LSP Setup accepting portion 11, a bidirectional
Distribution Protocol) which is the label distribution proto    LSP setup TLV (Type Length Value) preparing portion 21, a
col treating a constraint route is known. It is possible to     bidirectional LSP setup TLV analyzer 31, a bidirectional
designate the QoS guarantee and the LSP path and to             LSP processor 61, and an explicit route preparing portion 62
statically set the LSP with the CRLDP.                          are provided in the MPLS processor 60, as shown by double
 0029. The designation of the QoS guarantee and the LSP         blocks.
path (explicit route) in the CRLDP is realized by setting a      0036 Namely, in the present invention according to
traffic parameters TLV and an explicit route parameters TLV     claim 1, the bidirectional LSP Setup accepting portion 11 at
in the label request message transmitted when the label         the LSR 100 accepts an external bidirectional LSP setup
Switching router placed at one end of the LSP requests the      request SI, and the bidirectional LSP setup TLV preparing
LSP setup from the label Switching router at the other end.     portion 21 prepares, based on the bidirectional LSP setup
 0030 Although the necessity of the bidirectional com           request, a bidirectional LSP setup TLV to be included in a
munication having the QoS guarantee is further increasing in    bidirectional Setup label request message transmitted in an
the MPLS according to the development of the Internet and       up direction to an LSR 200 placed at the other end of the
the arrangement of the Social infrastructure, the Solution of   LSP
the QoS guarantee issue has been attempted by using the          0037 Also, when receiving the bidirectional LSP setup
CRLDP.
                                                                label request message transmitted by the LSR 100 at the
0031. In the present IP communication network, the              other end, the bidirectional LSP setup TLV analyzer 31 at the
communication between the Server and the client Such as a       LSR 200 analyzes the bidirectional LSP setup TLV in the
VOIP communication, a file transfer, and the Web browsing       message, So that the bidirectional LSP processor 61 makes
occupies the most part of the IP traffic, So that in Such a     the LSP Setup request in the down direction as opposed to
communication the bidirectional communication is always         the up direction based on the analyzed result by the bidi
required.                                                       rectional LSP setup TLV analyzer 31.
 0.032 However, in order to apply the PAA apparatus for          0038. It is to be noted that in the CRLDP, it is necessary
the matter of the bidirectional communication, it is neces      to prescribe the routers which the label request message
      Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 24 of 31


US 2002/0057691 A1                                                                                           May 16, 2002


should relay as an “explicit route', and generally the explicit     0049. Also, in the label Switching router according to the
route in the up direction is provided by the external bidi         present invention, the bidirectional LSP setup TLV prepar
rectional LSP Setup request S1. Also, it is necessary to           ing portion may include down direction explicit route infor
prescribe the explicit route in the down direction upon the        mation in the bidirectional LSP setup TLV.
LSP setup request in the down direction.
                                                                    0050 Namely, the bidirectional LSP setup TLV preparing
 0039. Therefore, the bidirectional LSP processor 61               portion 21 in FIG. 1 prepares the bidirectional LSP setup
requests the preparation of the explicit route which pre           TLV including down direction explicit route information.
Scribes the routers to be relayed by the label request message
in the down direction from the explicit route preparing             0051. Thus, it becomes possible to designate, from the
portion 62, which notifies the explicit route prepared based       LSR 100 at the side of requesting the up direction LSP setup,
on the preparation request to the bidirectional LSP processor      the explicit route which the down direction LSP should pass
61.                                                                through.
 0040 Thus, the bidirectional LSP processor 61 can pre              0052 Also, in the label Switching router according to the
scribe the explicit route in the down direction upon the LSP       present invention, the bidirectional LSP setup TLV prepar
Setup request in the down direction.                               ing portion may set bidirectional LSP Setup information in
                                                                   the label request message transmitted upon an LSP infor
 0041) The LSR 100 establishes the up direction LSP by             mation change request in the up direction.
receiving the label mapping message from the LSR 200 in
the same way as the prior art. Also, the LSR 100 transmits          0053 Namely, in case of changing the existing LSP
the label mapping message, in the same way as the prior art,       setup, the bidirectional LSP setup TLV preparing portion 21
to the label request massage in the down direction received        in FIG. 1 sets bidirectional LSP setup information in the
from the LSR 200, so that the LSR 200 which has received           label request message transmitted upon the LSP information
the label mapping message establishes the down direction           change request in the up direction.
LSP
                                                                    0054 Thus, with the setup change of the up direction
0042. Thus, it becomes possible to automatically estab             LSP, the setup change of the down direction LSP can be
lish the bidirectional LSP of LSR 100-s SR 200 and LSR             automatically performed with a Single operation by the LSR
200->LSR 100 with a single operation by the LSR 100                100 placed at one end of the LSP.
placed at one end of the LSP.
                                                                    0055 Also, in the label Switching router according to the
0043. In this way, the up direction LSP is set by the same         present invention, the bidirectional LSP setup TLV prepar
process as the prior art LSP setup with the label request          ing portion may set bidirectional LSP deletion information
message and the label mapping message. Also, the LSR 200           in a label release message transmitted upon an LSP deletion
placed at the other end of the up direction LSP determines         request in the up direction.
that the bidirectional LSP setup is necessary by the bidirec
tional LSP setup TLV analyzer 31, and automatically trans           0056 Namely, when releasing the existing LSP, the bidi
mits the label request message to the down direction, So that      rectional LSP setup TLV preparing portion 21 in FIG. 1 sets
the down direction LSP is set in the same way as the prior         the bidirectional LSP deletion information in the label
art LSP setup.                                                     release message transmitted upon the LSP deletion request
                                                                   in the up direction.
 0044) In the LSP set by using the CRLDP, all of the label
Switching routers including the ones at the both ends of the        0057 Thus, with the release of the up direction LSP, the
LSP use the CRLDP. The LSP setup process by the above              down direction LSP release can be performed with a single
mentioned label request message and the label mapping              operation by the LSR 100 placed at one end of the LSP.
message is a basic process in the CRLDP.
                                                                    0.058. It is to be noted that when the bidirectional LSP
 0.045 Accordingly, the other label Switching routers              Setup TLV analyzer finds, as a result of analyzing a label
existing on the LSP path do not need to have a special             mapping message received in response to the label request
function except the use of the CRLDP.                              message, that bidirectional LSP request accepting informa
 0046) Also, in the label Switching router according to the        tion indicating that the bidirectional LSP Setup request is
present invention, the bidirectional LSP setup TLV prepar          accepted at the label Switching router placed at the other end
ing portion may include down direction Service quality             is not Set in the label mapping message, the bidirectional
information in the bidirectional LSP setup TLV.                    LSP processor may recognize that the label Switching router
                                                                   at the other end does not have a bidirectional LSP setup
 0047 Namely, the bidirectional LSP setup TLV preparing            function.
portion 21 in FIG. 1 prepares the bidirectional LSP setup           0059 Namely, when receiving the label mapping mes
TLV including down direction Service quality information.          Sage in response to the label request message, the LSR 100
 0.048 Thus, it is possible to designate the service quality       analyzes the label mapping message at the bidirectional LSP
of the down direction LSP from the LSR 100 at the Side of          setup TLV analyzer 31. When the bidirectional LSP request
requesting the up direction LSP setup. When the communi            accepting information indicating that the bidirectional LSP
cation traffic amount to the up direction is different from that   Setup request is accepted at the label Switching router placed
to the down direction Such as in a file transfer and an image      at the other end is not Set in the label mapping message, the
distribution, it becomes possible to designate the Service         bidirectional LSP processor 61 recognizes that the LSR 200
qualities respectively suitable for the up direction LSP and       at the other end does not have the bidirectional LSP setup
the down direction LSP.                                            function.
        Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 25 of 31


US 2002/0057691 A1                                                                                       May 16, 2002


 0060 Thus, the repetition of the bidirectional LSP setup        0075 FIG. 14 is a flow chart showing a process flow
request to the LSR 200 which does not have the bidirectional    (upon request of bidirectional LSP process with QoS des
LSP setup function can be avoided, so that it becomes           ignation) of a bidirectional LSP processor 61 in an embodi
possible to reduce the useleSS process.                         ment (2) of a label Switching router according to the present
 0061 Also, the above-mentioned bidirectional LSP setup         invention;
TLV may comprise a vendor-private TLV.                           0076 FIG. 15 is a diagram showing a message sequence
                                                                of a bidirectional LSP setup in an embodiment (2) of a label
        BRIEF DESCRIPTION OF THE DRAWINGS                       Switching router according to the present invention;
 0.062 FIG. 1 is a block diagram showing a schematic             0077 FIG. 16 is a diagram showing a network arrange
arrangement of a label Switching router according to the        ment for describing an embodiment (3) of a label Switching
present invention;                                              router according to the present invention;
 0.063 FIG. 2 is a diagram showing a network arrange             0078 FIG. 17 is a diagram showing a format (bidirec
ment for describing an embodiment (1) of a label Switching      tional Setup with explicit route designation) of a vendor
router according to the present invention;                      private TLV in an embodiment (3) of a label Switching router
                                                                according to the present invention;
 0.064 FIG. 3 is a flow chart showing a process flow
(upon external request of bidirectional LSP setup) of a          007.9 FIG. 18 is a flow chart showing a process flow
bidirectional LSP Setup accepting portion 11 in an embodi       (upon external request of bidirectional LSP setup change) of
ment (1) of a label Switching router according to the present   a bidirectional LSP Setup accepting portion 11 in an embodi
invention;                                                      ment (4) of a label Switching router according to the present
 0065 FIG. 4 is a table showing a listed example of             invention;
LSR's without a bidirectional LSP setup function in an           0080 FIG. 19 is a diagram showing a format (bidirec
embodiment (1) of a label Switching router according to the     tional Setup change) of a vendor-private TLV in an embodi
present invention;                                              ment (4) of a label Switching router according to the present
 0.066 FIG. 5 is a flow chart showing a process flow            invention;
(upon transmission request of up direction label request         0081 FIG. 20 is a flow chart showing a process flow
message) of a message transmitter 20 in an embodiment (1)       (upon request of bidirectional LSP process with change
of a label Switching router according to the present inven      designation) of a bidirectional LSP processor 61 in an
tion;                                                           embodiment (4) of a label Switching router according to the
 0067 FIG. 6 is a diagram showing a format (bidirec             present invention;
tional setup) of a vendor-private TLV in an embodiment (1)       0082 FIG. 21 is a diagram showing a massage sequence
of a label Switching router according to the present inven      of a bidirectional LSP setup in an embodiment (4) of a label
tion;                                                           Switching router according to the present invention;
 0068 FIG. 7 is a flow chart showing a process flow              0083 FIG. 22 is a flow chart showing a process flow
(upon reception of up direction label request message) of a     (upon external request of bidirectional LSP deletion) of a
message receiver 30 in an embodiment (1) of a label             bidirectional LSP Setup accepting portion 11 in an embodi
Switching router according to the present invention;            ment (5) of a label Switching router according to the present
 0069 FIG. 8 is a flow chart showing a process flow             invention;
(upon request of bidirectional LSP process) of a bidirec         0084 FIG. 23 is a flow chart showing a process flow
tional LSP processor 61 in an embodiment (1) of a label         (upon request of up direction label release message trans
Switching router according to the present invention;            mission) of a message transmitter 20 in an embodiment (5)
 0070 FIG. 9 is a diagram showing a format (setup               of a label Switching router according to the present inven
acceptance) of a vendor-private TLV in an embodiment (1)        tion;
of a label Switching router according to the present inven       0085 FIG. 24 is a diagram showing a format (bidirec
tion;                                                           tional deletion) of a vendor-private TLV in an embodiment
 0071 FIG. 10 is a diagram showing a format of a path           (5) of a label Switching router according to the present
vector TLV in an embodiment (1) of a label Switching router     invention;
according to the present invention;                              0.086 FIG. 25 is a flow chart showing a process flow
 0.072 FIG. 11 is a diagram showing an example of an            (upon reception of up direction label release message) of a
LSP ID correspondence table in an embodiment (1) of a           message receiver 30 in an embodiment (5) of a label
label Switching router according to the present invention;      Switching router according to the present invention;
 0.073 FIG. 12 is a diagram showing a network arrange            0087 FIG. 26 is a flow chart showing a process flow
ment for describing an embodiment (2) of a label Switching      (upon reception of label release message) of a bidirectional
router according to the present invention;                      LSP processor 61 in an embodiment (5) of a label Switching
                                                                router according to the present invention;
 0074 FIG. 13 is a diagram showing a format (bidirec
tional setup with QoS designation) of a vendor-private TLV       0088 FIG. 27 is a diagram showing a massage sequence
in an embodiment (2) of a label Switching router according      of a bidirectional LSP deletion in an embodiment (5) of a
to the present invention;                                       label Switching router according to the present invention;
     Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 26 of 31


US 2002/0057691 A1                                                                                           May 16, 2002


 0089 FIG. 28 is a diagram for illustrating a packet relay        0105. The bidirectional LSP processor 61 retrieves the
by a prior art router;                                            LSR3 from a table for LSR without bidirectional LSP setup
                                                                  function shown in FIG. 4. Since the LSR 3 is not included
 0090 FIG. 29 is a diagram for illustrating a packet relay        in the table, the bidirectional LSP processor 61 notifies that
by a general router corresponding to MPLS;                        the LSR 3 has the bidirectional LSP setup function to the
 0.091 FIG. 30 is a block diagram showing an arrange              bidirectional LSP Setup accepting portion 11.
ment of a general LSR;                                             0106. It is to be noted that the operation of registering in
 0092 FIG. 31 is a block diagram showing an LSP setup             the table for LSR without bidirectional LSP setup function
proceSS by a prior art LSR, and                                   will be described in the embodiment (6).
 0.093 FIG. 32 is a sequence diagram for illustrating a            0107 Then, the bidirectional LSP setup accepting portion
Simultaneous allocation example of a same label in a PAA          11 recognizes that the LSR3 has the bidirectional LSP setup
apparatuS.                                                        function based on the notification from the bidirectional LSP
                                                                  processor 61 (at Step S110), and requests the message
 0094. Throughout the figures, like reference numerals            transmitter 20 to transmit the up direction label request
indicate like or corresponding components.                        message (at Step S120).
       DESCRIPTION OF THE EMBODIMENTS                              0108. It is to be noted that in case the LSR3 does not
                                                                  have the bidirectional LSP setup function, the bidirectional
0.095 Hereinafter, embodiments (1)–(6) of a label switch          LSP Setup accepting portion 11 transmits the bidirectional
ing router according to the present invention will be             LSP setup disabling notification to the outside (at step
described by referring to FIGS. 2-27. It is to be noted that      S130).
common to each embodiment, the reference numerals in               0109 The process operation of the message transmitter
FIG. 1 are referred on the assumption that LSR’s placed at        20 which has received the transmission request of the up
both ends of an LSP to be set up (established) have the same      direction label request message from the bidirectional LSP
arrangement as that of the LSR 100 shown in FIG. 1.               Setup accepting portion 11 will now be described by refer
 0096. Also, since CRLDP is used in the embodiments               ring to FIG. 5.
(1)–(6), each LSR is assumed to perform a general process,         0110. The message transmitter 20 requests the prepara
unless particularly mentioned.                                    tion of the vendor-private TLV which should be included in
0097 Namely, for common matters to the following                  the label request message for performing the bidirectional
description, the information of the QoS guarantee and the         LSP setup, from the built-in bidirectional LSP setup TLV
explicit route is assumed to be Set, as usual, according to the   preparing portion 21 (at Step S200), and transmits the up
external request, in the traffic parameters TLV and the           direction label request message including the prepared ven
explicit route parameters TLV within the up direction label       dor-private TLV (at step S210).
request meSSage.                                                   0111 FIG. 6 shows a format of the vendor-private TLV
 0.098 Thus, the up direction LSP, as performed so far, has       including the bidirectional Setup information. The Vendor
the QoS guarantee and the LSP path according to the               private TLV is composed of a “U” bit, an “F” bit, a type, a
external request.                                                 length, a vender ID, and data. In the vendor-private TLV
                                                                  used in the present invention, the values of the “U” bit and
 0099 Embodiment (1)                                              “F” bit are fixed to “1”, in order that the relaying LSR can
                                                                  relay the vendor-private TLV to the exit LSR without
 0100 Embodiment (1) is one for establishing the bidi             discarding the vendor-private TLV.
rectional LSP with a single LSP setup request of the label
Switching router placed at one end of the LSP.                     0112 The values of the type available as the vendor
                                                                  private TLV are 0x3E00–0x3EFF, and the value “Ox3E00” is
 0101 FIG. 2 shows a network arrangement (1) for illus            Set as the value indicating the bidirectional Setup in the
trating the embodiment (1), in which terminals “A” and “B”        embodiment (1).
are respectively connected to LSR’s 1 and 3. LSR's 1-4 are         0113 Also, in the length, the total of the vendor ID and
assumed to be connected as shown in FIG. 2, and to                the data field is displayed by the octet. Flow information
compose a network.                                                composed of a Source IP address, a destination IP address, a
 0102 Also, the LSR’s 1 and 3 are respectively assumed            protocol, a Source port No., and a destination port No., and
to correspond to the LSR's 100 and 200 of FIG. 1, and to          the later described traffic parameters TLV or the explicit
have a bidirectional LSP setup function.                          route parameters TLV are Set in the data field if necessary.
 0103) When an external request S1 for bidirectional LSP          0114. It is to be noted that in the embodiment (1), the
setup between the terminals “A” and “B” is made to the LSR        designation of the Service quality and the explicit route in the
1, the bidirectional LSP setup accepting portion 11 in the        down direction is not performed, and the traffic parameters
LSP setup accepting portion 10 at the LSR 1 accepts the           TLV and the explicit route parameters TLV are not included
request S1.                                                       in the data field in FIG. 6.

 0104 FIG. 3 shows a process flow of the bidirectional             0115 The label request message transmitted from the
LSP setup accepting portion 11 at that time. Firstly, the         LSR 1 is received by the LSR 3 through the LSR 2.
bidirectional LSP Setup accepting portion 11 inquires of the       0116 FIG. 7 shows a process flow of the message
bidirectional LSP processor 61 the presence/absence of the        receiver 30 upon the label request message reception at the
bidirectional LSP setup function at the LSR3 (at step S100).      LSR 3.
     Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 27 of 31


US 2002/0057691 A1                                                                                          May 16, 2002


 0117 The message receiver 30 requests the built-in bidi           0128. Then, the bidirectional LSP processor 61 stores the
rectional LSP setup TLV analyzer 31 to analyze whether or         correspondence between the LSP ID, e.g. “1” for identifying
not there is down direction LSP setup information in the          the LSP within the up direction label request message and
vendor-private TLV within the received label request mes          the LSP ID, e.g. “2 within the label request message
sage (at step S300).                                              transmitted to the down direction, So that the correspon
 0118. The message receiver 30 receives the analyzed              dence is added to an LSP ID correspondence table as shown
result by the bidirectional LSP setup TLV analyzer 31 to          in FIG. 11 (at step S450).
determine the presence/absence of the down direction LSP           0129. Furthermore, the bidirectional LSP processor 61
setup information (at step S310).                                 reads the Source IP address, the destination IP address, the
 0119). In the absence of the down direction LSP setup            protocol No., the Source port No., and the destination port
information (in case of not bidirectional LSP setup request),     No. included in the vendor-private TLV within the received
the message receiver 30 requests the MPLS processor 60 to         label request message as flow information to be held (at Step
transmit the label mapping message (at step S330). The            S460).
MPLS processor 60, by the same process as the prior art,           0.130. Then, the bidirectional LSP processor 61 requests
requests the label allocation from the label manager 50.          the LSP setup from the LSP setup accepting portion 10 (at
When receiving the notification indicating that the allocation    step S470).
has completed, the MPLS processor 60 transmits the label
mapping message to the LSR 1 after requiring the label             0131 Then, by the message transmission request from
Setting from the Switch Setting portion 40.                       the LSP Setup accepting portion 10, the message transmitter
 0120 In the presence of the down direction LSP setup             20 transmits the down direction label request message.
information, the message receiver 30 makes the bidirec            When receiving the label mapping message from the LSR 1,
tional LSP process request to the bidirectional LSP proces        the LSR3 establishes the down direction LSP designated by
                                                                  the LSR 1. The LSR 3 Sets the flow information held therein
sor 61 (at step S320).                                            to the established down direction LSP.
 0121 FIG. 8 shows a process flow of the bidirectional
LSP processor 61. The bidirectional LSP processor 61 firstly       0132) The reason for setting the flow information is
determines whether or not the label mapping message has           because the establishment of the LSP only means that a
already been transmitted (at step S400).                          tunnel is built but what kind of flow should be allocated to
 0122). In case the label mapping message has not been            the established LSP is necessary.
transmitted, the bidirectional LSP processor 61 sets the setup    0133) Thus, it becomes possible to establish the bidirec
accepting information indicating that the bidirectional LSP       tional LSP with a single LSP setup request by the LSR 1.
Setup request has been accepted, in the vendor-private TLV
which should be included in the label mapping message             0134 Embodiment (2)
transmitted to the LSR 1 (at step S410), and then requests the    0135 Embodiment (2) is one for designating the down
MPLS processor 60 to transmit the label mapping message           direction QoS at the entrance LSR.
(at step S420). The MPLS processor 60 which has received           0136 FIG. 12 is a network arrangement (2) for describ
the request transmits the label mapping message to the LSR
1 in the same way as the prior art process.                       ing the embodiment (2), in which the LSR’s 1 and 3 have the
 0123 FIG. 9 shows a format of the vendor-private TLV             bidirectional LSP setup function of the present invention.
to which the type “OX3E02 indicating the setup accepting is        0.137 AS for the LSR 1, in case an external request for
set. It is to be noted that the data field is not set in this     bidirectional LSP setup with the QoS designation between
vendor-private TLV.                                               the terminals “A” and “B” is made, the processes of the
 0.124. When the label mapping massage has already been           bidirectional LSP setup accepting portion 11 in the LSP
transmitted, the bidirectional LSP processor 61 determines        Setup accepting portion 10 and the message transmitter 20 at
whether or not the explicit route information exists in the       the LSR 1 are executed in the same way as those in the
vendor-private TLV within the up direction label request          embodiment (1) shown in FIGS. 3 and 5.
message (at step S430).                                            0.138. However, the vendor-private TLV prepared in the
 0.125 Since no explicit route exists in case of the embodi       bidirectional LSP setup TLV preparing portion 21 within the
ment (1), the bidirectional LSP processor 61 requests the         message transmitter 20 is different from that of FIG. 6
preparation of the explicit route from the explicit route         showing the embodiment (1), and the traffic parameters TLV
preparing portion 62 (at step S480). In this case, the explicit   as the QoS information is added to the data field as shown
route preparing portion 62 prepares the explicit route based      in FIG. 13.
on the path vector TLV information within the up direction         0.139. The process of the message receiver 30 upon the
label request message, and notifies the preparation com           label request message reception at the LSR3 is the same as
pleted notification to the bidirectional LSP processor 61.        that of the embodiment (1) shown in FIG. 7.
 0.126 Thus, the bidirectional LSP processor 61 sets the
down direction explicit route in the explicit route TLV            0140 FIG. 14 shows a process flow of the bidirectional
within the down direction label request message (at Step          LSP processor 61 upon the bidirectional LSP process request
S440).                                                            with the QoS designation, in which step S465 is added
 0127. It is to be noted that FIG. 10 shows a format of the       between steps S460 and S470 in the embodiment (1) shown
                                                                  in FIG. 8.
path vector TLV, in which the type “0x0104 indicating the
path vector and the ID values of the LSR's relayed in the up       0141 Namely, before performing the LSP setup request
direction are Set.                                                to the LSP setup accepting portion 10 at step S470, the traffic
     Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 28 of 31


US 2002/0057691 A1                                                                                       May 16, 2002


parameters TLV comprising the QoS information included            0156. In case an external request for bidirectional LSP
in the vendor-private TLV within the received label request      Setup with the down direction explicit route designation
message is read to be set in the traffic parameters TLV within   (LSR 3->LSR 4->LSR 1) between the terminals “A” and
the label request message transmitted to the down direction      “B” is made to the LSR 1, the process of the bidirectional
(at step S465).                                                  LSP setup accepting portion 11 within the LSP setup accept
 0142. Thus, the QoS designation of the down direction is        ing portion 10 is the same as that of the embodiment (1)
                                                                 shown in FIG. 3.
made possible at the LSR 1.
                                                                  O157 Also, the process of the message transmitter 20 is
 0143. It is to be noted that FIG. 15 shows a sequence of        the same as that of the embodiment (1) shown in FIG. 5.
the bidirectional LSP setup message in the embodiment (2).       However, the vendor-private TLV prepared by the bidirec
In case an external request S20 of setting up 1 Mbps LSP         tional LSP setup TLV preparing portion 21 is different from
between the terminals “A” and “B” is made to the LSR 1, the      that of the embodiment (1) shown in FIG. 6, and the explicit
LSR 1 transmits a label request message S21 in which the         route parameters TLV is added as the data as shown in FIG.
bidirectional Setup and the down direction (from terminal        17.
“B” to “A”) bandwidth designation of 1 Mbps are set in the
vendor-private TLV to the LSR 2.                                  0158 Also, the process flows of the message receiver 30
                                                                 and the bidirectional processor 61 at the LSR 3 are respec
 0144. The LSR 2 which has received the message S21              tively the same as those of the embodiment (1) as shown in
transmits the label request message S22 Similar to the           FIGS. 7 and 8. However, since it is determined that the
message S21 to the LSR 3.                                        explicit route exists at step S430 in FIG. 8, step S440 is
 0145 The LSR 3 performs the process for the bidirec             executed instead of S480.
tional LSP setup based on the vendor-private TLV within the       0159. In this case, the down direction explicit route (LSR
label request message S22. At this time, the LSR3 stores the     3->LSR 4->LSR 1) included in the vendor-private TLV
correspondence of the bidirectional LSP IDs and performs         within the received label request message is Set in the
a down direction LSP setup S23 with the designated band          vendor-private TLV within the down direction label request
width (1 Mbps).                                                  meSSage.
 0146 The LSR3 transmits a label mapping message S24,             0.160) If the case where the label mapping message from
to the LSR 2, which is a response to the label request           the LSR3 is transmitted to the LSR 1, and the up direction
message S22 in the Same way as the prior art. The Setup          LSP of LSR 1->LSR 2-s SR 3 is established in the same
accepting information is included in the vendor-private TLV      way as the embodiment (1) is assumed, the down direction
within the message S24.                                          LSP passes through the LSR 4 different from the up direction
 0147 Also, the LSR 3 transmits a label request message          LSP Since there is a down direction explicit route designa
S26 required for the down direction LSP setup to the LSR         tion in the embodiment (3).
2                                                                 0.161 Accordingly, the LSR 3 transmits the down direc
 0148 When receiving the label mapping message S24               tion label request message through the LSR 4. When receiv
and the label request message S26, the LSR 2 transmits a         ing the label mapping message from the LSR 1, the LSP with
label mapping message S25 and a label request message S27        the down direction explicit route designation (LSR3->
respectively to the LSR 1.                                       LSR4->LSR1) is established.
 0149 The LSR 1 establishes the up direction LSP by               0162 Then, the LRS 3 sets the flow information held
                                                                 therein for the established down direction LSP.
receiving the message S25.
 0150. Also, the LSR 1 returns a label mapping message            0163 Thus, although neither of the LSR 2 nor the LSR 4
S28 to the LSR 2 in response to the label request message        has the bidirectional LSP setup function, the designation of
S27, So that the LSR 2 receives the label mapping message        the down direction explicit route at the LSR 1 can be
                                                                 performed.
S28 to transmit a label mapping message S29 to the LSR 3.
 0151. The LSR3 establishes the down direction LSP by            0164. Embodiment (4)
receiving the message S29.                                       0165 Embodiment (4) is one for changing the setup
                                                                 contents of the down direction LSP by the entrance LSR.
 0152. It is to be noted that if the bandwidth designation
of 1 Mbps is removed, FIG. 15 shows a message sequence           0166 It is supposed that in the embodiment (4) the
in the embodiment (1) as it is, and as obvious from the          bidirectional LSP with the 1 Mbps bandwidth guarantee has
embodiments (1) and (2), the LSR 2 does not need the             already been established between the terminals “A” and “B”
bidirectional LSP setup function.                                on the assumption of the above-mentioned embodiment (2).
0153. Embodiment (3)                                              0167. It is also assumed that an external change request
                                                                 for 3 Mbps bandwidth guarantee for the down direction LSP
0154) Embodiment (3) is one for designating the down             is made to the LSR 1.
direction explicit route at the entrance LSR.                     0.168. The bidirectional LSP setup accepting portion 11
 0155 FIG. 16 is a network arrangement (3) for describ           within the LSP setup accepting portion 10 at the LSR 1
ing the embodiment (3). The LSR's 1 and 3 in FIG. 16 are         accepts the bidirectional LSP Setup change request, and
assumed to have the bidirectional LSP setup function of the      requests the message transmitter 20 to transmit the up
present invention.                                               direction label request message (at step S120 in FIG. 18).
       Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 29 of 31


US 2002/0057691 A1                                                                                          May 16, 2002


 0169. The message transmitter 20 performs the process            message S32, different from the case of FIG. 15, the LSR3
shown in FIG. 5. At this time, the bidirectional LSP setup        leads the down direction LSP by retrieving the LSP ID
TLV preparing portion 21 sets an Act flag within the label        correspondence table, So that a Setup change request S33 to
request message, prepares the vendor-private TLV within the       a designated bandwidth is provided to the down direction
label request message, and transmits the up direction label       LSP
request meSSage.
                                                                  0181 Embodiment (5)
 0170 It is to be noted that the Act flag instructs the           0182 Embodiment (5) is one for designating the down
operation to the LSP, that is “0” means the LSP setup             direction LSP deletion at the entrance LSR 1 on the assump
instructions and “1” means the LSP information change             tion that the bidirectional LSP has already been established
instructions.
                                                                  for LSR 1-LSR 2-LSR3 between the terminals “A” and “B”
 0171 FIG. 19 shows a format of the vendor-private TLV            shown in FIGS. 2 and 12 by the embodiments (1), (2), and
in case of the bidirectional setup change, in which “0x3E01”      (4).
indicating the bidirectional Setup change is Set as a type, and    0183 FIG. 22 shows a process flow in the bidirectional
the change information is Set as data.                            LSP setup accepting portion 11 within the LSP setup accept
 0172 The process of the message receiver 30 upon the             ing portion 10 in case an external request for the bidirec
label request message reception at the LSR3 is the same as        tional LSP deletion is made to the LSR 1. When accepting
that of the embodiment (1) shown in FIG. 7.                       the bidirectional LSP setup request, the bidirectional LSP
 0173 FIG. 20 shows a process flow of the bidirectional           Setup accepting portion 11 requests the message transmitter
LSP processor 61 upon the bidirectional LSP process request       20 to transmit the up direction label release message (at Step
with the change designation. Since the down direction LSP         S140).
has already been established in this case, the processes of        0.184 FIG. 23 shows a process flow of the message
steps S500-S520 are the same as those of steps S400-S420          transmitter 20. The message transmitter 20 requests the
shown in FIG.8. However, the process in the case where it         preparation of the vendor-private TLV to be included in the
is determined that the label mapping message has already          label release message from the bidirectional LSP setup TLV
been transmitted at step S500 is different from that of FIG.      preparing portion 21 (at step S200).
8.
                                                                   0185. Then, the message transmitter 20 transmits the up
 0174 Namely, the bidirectional LSP processor 61                  direction label release message included in the prepared
retrieves the LSPID correspondence table shown in FIG. 11         vendor private TLV (at step S220).
by the LSPID within the up direction label request message,        0186. It is to be noted that at step S200, the type
and leads the down direction LSP ID (at step S530) to be set      “OX3E03” indicating the bidirectional deletion as shown in
in the down direction label request message (at step S540).       FIG. 24 is set in the vendor-private TLV, prepared by the
At this time, the Act flag is Set in the label request message.   bidirectional LSP setup TLV preparing portion 21, for the
 0175. Furthermore, the change information (3 Mbps                bidirectional deletion. Also, the data are not set in the
bandwidth guarantee) included in the vendor-private TLV           vendor-private TLV.
within the received label request message is read to be set in     0187 When receiving the label release message, the LSR
the traffic parameters TLV within the down direction label        3 deletes the up direction LSP in the same way as the prior
request message (at step S550). Then, the LSP setup change        art process in the MPLS processor 60, and the message
is requested from the LSP setup accepting portion 10 (at Step     receiver 30 performs the process shown in FIG. 25.
S560).
 0176) The LSP setup accepting portion 10 transmits the            0188 Firstly, the message receiver 30 requests the analy
down direction label request message by the same proceSS as       sis of the vendor-private TLV within the label release
the prior art, and receives the label mapping message from        message from the internal bidirectional LSP setup TLV
the LSR 1, so that the setup information of the down              analyzer 31 (at step S300). Based on the analyzed result, the
direction LSP is changed to the 3 Mbps bandwidth guaran           presence/absence of the down direction LSP deletion infor
tee.                                                              mation is determined (at step S310). In the absence of the
                                                                  down direction LSP deletion information, the process is
 0177 Thus, it becomes possible for the entrance LSR to           ended. Otherwise the bidirectional LSP process is requested
change the setup contents of the down direction LSP.              from the bidirectional LSP processor 61 (at step S320).
 0.178 FIG. 21 shows a message sequence upon the setup             0189 FIG. 26 shows a process flow of the bidirectional
change. In case an external request S30 for changing the LSP      LSP processor 61 upon the label release message reception.
between the terminals “A” and “B” to 3 Mbps is made, the          The bidirectional LSP processor 61 retrieves the down
LSR 1 transmits, to the LSR 2, a label request message S31        direction LSP ID from the LSP ID correspondence table by
within which the information for changing the down direc          the LSP ID set in the label release message (at step S600),
tion bandwidth guarantee to 3 Mbps is set in the vendor           So that the down direction LSP ID is set in the down
private TLV.                                                      direction label release message (at step S610).
 0179 Hereafter, the bidirectional bandwidth guarantee is          0190. Then, the bidirectional LSP processor 61 requests
changed to 3 Mbps by the same message Sequence as that of         the LSP deletion from the LSP setup accepting portion 10 (at
FIG. 15.                                                          step S620).
 0180. However, since the bidirectional LSP has already            0191 Thus, by the same process as the prior art by the
been established when the LSR 3 receives a label request          LSP Setup accepting portion 10 and the message transmitter
     Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 30 of 31


US 2002/0057691 A1                                                                                       May 16, 2002


20, the down direction label release message is transmitted,    tional LSP processor 61 the presence/absence of the bidi
So that the down direction LSP is deleted.                      rectional LSP setup function at the LSR 3 at step S100 in
                                                                FIG 3.
 0.192 Thus, it becomes possible for the entrance LSR to
request the deletion of the down direction LSP.                  0205 At this time, the bidirectional LSP processor 61
 0193 FIG. 27 shows a message sequence of the bidirec           recognizes that the LSR3 is registered in the table for LSR
tional LSP deletion. When receiving an external request S40     without the bidirectional LSP setup function, and notifies
of the bidirectional LSP deletion between the terminals “A”     that the LSR3 lacks the bidirectional LSP setup function to
                                                                the bidirectional LSP setup accepting portion 11.
and “B”, the LSR 1 transmits a label release message S41,
to the LSR 2, including the vendor-private TLV in which the      0206. The bidirectional LSP setup accepting portion 11
bidirectional deletion is set.                                  which has received the notification notifies that the bidirec
 0194 The LSR 2 transfers a label release message S42,          tional LSP setup is disabled to the outside (at step S130).
to the LSR3, including the vendor-private TLV in which the       0207 Thus, by recognizing that an LSR does not have the
bidirectional deletion is set likewise. The LSR3 receives the   bidirectional LSP setup function, it becomes possible to
message S42, thereby deleting the up direction LSP.             discard the request in case the bidirectional LSP setup
                                                                request occurs again at the same LSR.
 0195 The LSR 3 retrieves the LSP ID correspondence
table, leads the down direction LSP, and performs the            0208 AS described above, a label Switching router
deletion request. In this case, the LSR 3 transmits a label     according to the present invention is arranged Such that a
release message S44 to the LSR 2. Also, the LSR 2 which         bidirectional LSP Setup TLV preparing portion prepares a
has received the message S44 transmits a label release          bidirectional LSP setup TLV included in a bidirectional
message S45 to the LSR 1.                                       Setup label request message transmitted in an up direction to
                                                                a label Switching router placed at one end of the LSP based
 0196) The LSR 1 receives the message S45, thereby              on an external bidirectional LSP Setup request accepted by
deleting the down direction LSP. Thus, the bidirectional LSP    a bidirectional LSP Setup accepting portion, a bidirectional
deletion is completed.                                          LSP setup TLV analyzer analyzes the bidirectional LSP
0197) Embodiment (6)                                            Setup TLV in the message when the message is received
                                                                from the label Switching router at the other end, a bidirec
0198 Embodiment (6) is one for storing the presence/            tional LSP processor performs an LSP setup request in a
absence of the bidirectional LSP setup function of the exit     down direction as opposed to the up direction based on the
LSR at the entrance LSR, thereby avoiding the repetition of     analyzed result by the bidirectional LSP setup TLV analyzer,
the failure of the bidirectional LSP setup.                     and an explicit route preparing portion prepares an explicit
 0199 For example, the case where only the LSR1 has the         route on which a router to be relayed in the down direction
                                                                is prescribed, based on an explicit route preparing request
bidirectional LSP setup function of the present invention in    from the bidirectional LSP processor and notifies the pre
the network arrangement (2) shown in FIG. 12 is now             pared route to the bidirectional LSP processor. Therefore, a
assumed.
                                                                pair of bidirectional LSP’s can be established with a single
 0200 When receiving the up direction label request mes         operation regardless of the function of other label Switching
sage from the LSR 1 in the same way as the embodiment (1),      routers existing on the LSP path.
the LSR 3 transmits the label mapping message in the same       What we claim is:
way as the prior art process thereby establishing the up
direction LSP.                                                    1. A label Switching router placed at an end of an LSP set
                                                                by using CRLDP comprising:
 0201 However, since the LSR3 is not provided with the            a bidirectional LSP Setup accepting portion for accepting
bidirectional LSP setup function, the vendor-private TLV for         an external bidirectional LSP Setup request,
setup acceptance as shown in FIG. 9 is not included in the
label mapping message transmitted by the LSR 3, different         a bidirectional LSP setup TLV preparing portion for
from the case of the embodiment (1).                                 preparing a bidirectional LSP setup TLV included in a
 0202) When receiving the label mapping message from                 bidirectional Setup label request message transmitted in
the LSR 3, the LSR 1 recognizes that the setup accepting             an up direction to a label Switching router placed at
                                                                     another end of the LSP based on the bidirectional LSP
information is not set in the vendor-private TLV within the          Setup request,
label mapping message at the bidirectional LSP setup TLV
analyzer 31 within the message receiver 30.                       a bidirectional LSP setup TLV analyzer for analyzing the
 0203 Also, the message receiver 30 notifies that the LSR            bidirectional LSP setup TLV in the message when the
3 does not have the bidirectional LSP setup function to the          message is received from the label Switching router at
bidirectional LSP processor 61. The bidirectional LSP pro            the other end,
cessor 61 registers the LSR 3 in the table for the LSR            a bidirectional LSP processor for performing an LSP
without bidirectional LSP setup function shown in FIG. 4.           Setup request in a down direction as opposed to the up
 0204. Then, in case an external request of setting up the          direction based on the analyzed result by the bidirec
bidirectional LSP is made to LSR 1-LSR 2-LSR 3 between              tional LSP setup TLV analyzer, and
the terminals “A” and “B” from the LSR 1 again, the               an explicit route preparing portion for preparing an
bidirectional LSP Setup accepting portion 11 accepts the            explicit route on which a router to be relayed in the
bidirectional LSP Setup request, and inquires of the bidirec        down direction is prescribed, based on an explicit route
     Case 6:20-cv-00812-ADA Document 43-9 Filed 04/19/21 Page 31 of 31


US 2002/0057691 A1                                                                                         May 16, 2002


      preparing request from the bidirectional LSP processor,   sets bidirectional LSP deletion information in a label release
      based on the CRLDP, and for notifying the prepared        message transmitted upon an LSP deletion request in the up
      route to the bidirectional LSP processor.                 direction.
   2. The label Switching router as claimed in claim 1             6. The label switching router as claimed in claim 1
wherein the bidirectional LSP setup TLV preparing portion       wherein when the bidirectional LSP setup TLV analyzer
includes down direction Service quality information in the      finds, as a result of analyzing a label mapping message
bidirectional LSP setup TLV.                                    received in response to the label request message, that
   3. The label Switching router as claimed in claim 1          bidirectional LSP request accepting information indicating
wherein the bidirectional LSP setup TLV preparing portion       that the bidirectional LSP Setup request is accepted at the
includes down direction explicit route information in the       label Switching router placed at the other end is not Set in the
bidirectional LSP setup TLV.                                    label mapping message, the bidirectional LSP processor
   4. The label switching router as claimed in claim 1          recognizes that the label Switching router at the other end
wherein the bidirectional LSP setup TLV preparing portion       does not have a bidirectional LSP setup function.
sets bidirectional LSP setup information in the label request      7. The label Switching router as claimed in claim 1
message transmitted upon an LSP information change              wherein the bidirectional LSP setup TLV comprises a ven
request in the up direction.                                    dor-private TLV.
   5. The label switching router as claimed in claim 1
wherein the bidirectional LSP setup TLV preparing portion
